722 N.W.2d 659 (2006)
Philip ROBERTSON and Sharon Robertson, Plaintiffs-Appellees,
v.
BLUE WATER OIL COMPANY, Defendant-Appellant.
Docket No. 130100. COA No. 254052.
Supreme Court of Michigan.
October 27, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
WEAVER, J., dissents and states as follows:
I dissent from the decision to deny leave to appeal. I would grant leave to appeal and ask the parties to brief whether Mann v. Shusteric Enterprises, Inc., 470 Mich. 320, 683 N.W.2d 573 (2004), was correctly decided.
MARKMAN, J., dissents and states as follows:
I would grant defendant's application for leave to appeal to address the issues of "avoidability" and "unavoidability" raised in my statement in Wiater v. Great Lakes Recovery Centers, Inc., ___ Mich. ___, 722 N.W.2d 664, 2006 WL 3041585 (Docket No. 128139).